INFORMATION STATEMENT May 1, 2009 GRAYBAR ELECTRIC COMPANY, INC. 34 North Meramec Avenue Clayton, Missouri 63105 INFORMATION STATEMENT This Information Statement is furnished to each holder of record of Common Stock of Graybar Electric Company, Inc. (the Company) and each owner of Voting Trust Interests issued under the Voting Trust Agreement referred to below in connection with the Annual Meeting of Shareholders of the Company. That meeting is to be held at 9:30 A.M. on June 11, 2009 at the Commerce Bank Building, 8000 Forsyth Boulevard, Clayton, Missouri 63105. The record holders of Common Stock outstanding at the close of business on April 23 , 2009 will be entitled to attend and to vote at the meeting. On April 23 , 2009, there were9,684,483 outstanding shares of Common Stock. Each share is entitled to one vote. On April 23 , 2009,7,837,769 of the issued and outstanding shares of Common Stock of the Company, constituting approximately 80% of the total outstanding, were held of record in the names of the Voting Trustees under the Voting Trust Agreement referred to below under Beneficial Ownership of More Than 5% of the Outstanding Common Stock. The Voting Trustees as a group possess the voting power associated with the shares held of record under the Voting Trust Agreement, and such voting power is sufficient to assure (i) the approval of the proposed increase in the size of the Board of Directors to fourteen members and (ii) the election of the persons nominated by the Board of Directors for election as directors and approval of any other matters brought before the meeting. The Voting Trustees have indicated as a group that they presently intend to vote the shares of Common Stock held by them FOR the proposed increase in the size of the Board of Directors to fourteen members and FOR the persons nominated by the Board of Directors for election as directors. In addition, the Voting Trustees are authorized to vote in their discretion with respect to such other matters as may properly come before the meeting. This Information Statement will be sentor made available to holders of Common Stock and owners of Voting Trust Interests on or about May 1, 2009. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. BENEFICIAL OWNERSHIP OF MORE THAN 5% OF THE OUTSTANDING COMMON STOCK The following table sets forth certain information as of April 23 , 2009 with respect to the beneficial ownership of the only person known to the Company to be the beneficial owner of more than 5% of the outstanding shares of Common Stock. Such beneficial ownership relates solely to shared voting power because the Voting Trustees do not have any power to dispose of or direct the disposition of the shares of Company Common Stock held under the Voting Trust Agreement. As a general matter, the Voting Trustees may vote shares or otherwise exercise their powers under the Voting Trust Agreement only with the approval or consent of a majority of the Voting Trustees. The Voting Trust Agreement terminates on March 15, 2017, unless sooner terminated by the vote of a majority of the Voting Trustees or the vote of the owners of Voting Trust Interests representing at least seventy-five percent (75%) of the number of shares of Common Stock deposited thereunder. Amount and Nature of Name and Address of Beneficial Owner Beneficial Ownership Percent of Class D. E. DeSousa, L. R. Giglio, T. S. Gurganous, R. D. Offenbacher and R. A. Reynolds, Jr. as Voting Trustees under a Voting Trust Agreement dated as of March 16, 2007 34 North Meramec Avenue Clayton, Missouri 63105 7,837,769 80% BENEFICIAL OWNERSHIP OF MANAGEMENT The following table sets forth information with respect to the ownership of Voting Trust Interests representing shares of Common Stock held in the Voting Trust as of April 23 , 2009 by the persons nominated by the Board of Directors for election as directors, all of whom are presently directors of the Company, and by all executive officers and directors of the Company as a group. On April 23 , 2009, no single director or executive officer owned beneficially more than 1% of the Voting Trust Interests. No director or executive officer owns shares of Common Stock of record. The Voting Trustees, when acting in that capacity, as a group possess the shared voting power associated with approximately 80% of the outstanding shares of Common Stock but possess no power of disposition with respect to such shares. Name of Beneficial Amount and Nature of Name of Beneficial Amount and Nature of Owner Beneficial Ownership Owner Beneficial Ownership R. A. Cole 11,073 K. M. Mazzarella 9,143 D. B. DAlessandro 9,487 R. L. Nowak 14,065 D. E. DeSousa 9,533 R. D. Offenbacher 17,722 M. W. Geekie 500 B. L. Propst 2,143 L. R. Giglio 13,501 R. A. Reynolds, Jr 30,060 T. S. Gurganous 14,436 K. B. Sparks 16,185 F. H. Hughes 0 R. C. Lyons 3,951 Executive officers and directors as a group (16 persons) 168,519 (1.7 %) None of the shares of Common Stock or Voting Trust Interests that are beneficially owned by directors or executive officers of the Company have been pledged as security. - 2 - Proposal 1: Increase in the Size of the Board of Directors to Fourteen Members The Companys by-laws require that the number of directors constituting the Board of Directors be determined by the shareholders at the annual meeting of shareholders. The Company currently has thirteen (13) directors, constituting the entire Board of Directors. The Board has approved and recommended that the Companys shareholders approve an increase in the number of directors to fourteen (14) members. The purpose for this recommended increase in the size of Board of Directors is to permit the election of B. L. Propst, Vice President-Human Resources, as a member of the Board of Directors. The Board believes that adding the Vice President-Human Resources to the Board is consistent with the Companys continued strategic interest in its employee ownership and its values. Ms. Propst has served on our advisory Compensation Committee for one (1) year and would continue to do so following election as a director under Proposal 2. Proposal 2: Nominees for Election as Directors Fourteen directors are to be elected to serve until the next Annual Meeting of Shareholders and until their successors have been elected and qualified. The persons nominated by the Board of Directors for election as directors, each of whom, except B. L. Propst, is currently a director, are named in the table below. All of the nominees have consented to being named in this Information Statement and to serve following their election. All of the nominees are presently employees of the Company or one of its subsidiaries. Accordingly, for purposes of serving on the Board or any committee, none of the directors is deemed to be independent within the meaning of the listing standards of the New York Stock Exchange, which the Board has elected to use for purposes of determining independence. Certain additional information concerning the nominees is set forth below. DIRECTORS Name Age Business Experience Last Five Years Year in which became a Director R. A. Cole 59 Employed by Company in 1972; District Vice President, July 1998 2003 to present. D. B. DAlessandro 48 Employed by Company in 1983; Vice President and Chief 2004 Information Officer, February 2003 to May 2005; Senior Vice President and Chief Financial Officer, May 2005 to present. D. E. DeSousa 50 Employed by Company in 1981; Senior Vice President, Sales 2000 and Distribution, June 2003 to April 2008; Senior Vice President-U.S. Business, April 2008 to present. M. W. Geekie 47 Assistant General Counsel, Emerson Electric Company, May 2008 2000 to July 2005; General Counsel and Secretary, XTRA Corporation, August 2005 to February 2008. Employed by Company in 2008; Deputy General Counsel, February 2008 to August 2008; Senior Vice President, Secretary and General Counsel, August 2008 to present. L. R. Giglio 54 Employed by Company in 1978; Senior Vice President- 2002 Operations, April 2002 to present. T. S. Gurganous 59 Employed by Company in 1973; District Vice President, July 1995 2003 to present. - 3 - F. H. Hughes 62 President and Chief Executive Officer of our majority-owned 2004 subsidiary, Graybar Electric Canada Limited, and its wholly owned subsidiary, Graybar Canada Limited, January 2001 to present. R. C. Lyons 52 Employed by Company in 1979; District Vice President, July 2006 2003 to present. K. M. Mazzarella 49 Employed by Company in 1980; Vice President, Human 2004 Resources and Strategic Planning, January 2004 to December 2005; Senior Vice President, Human Resources and Strategic Planning, December 2005 to April 2008; Senior Vice President- Sales and Marketing, Comm/Data, April 2008 to present. R. L. Nowak 62 Employed by Company in 1970; District Vice President, July 2006 2003 to present. R. D. Offenbacher 58 Employed by Company in 1968; Senior Vice President, 1994 Comm/Data Business, June 2003 to February 2004; Senior Vice President, Sales and Marketing, February 2004 to April 2008; Senior Vice President-Sales and Marketing, Electrical, April 2008 to present. B. L. Propst 39 Employed by Company in 2002; Corporate Counsel, February 2002 to April 2004; Senior Corporate Counsel, April 2004 to April 2008; Vice President-Human Resources, April 2008 to present. R. A. Reynolds, Jr. 60 Employed by Company in 1972; President and Chief Executive 1993 Officer, July 2000 to present; Chairman of the Board, April 2001 to present. K. B. Sparks 63 Employed by Company in 1968; District Vice President, July 2001 2003 to present. Transactions with Director F. H. Hughes, a director of the Company, is a director, officer and more than 10% shareholder of a company that was leasing ten warehouse and office facilities to our Canadian indirect, majority-owned subsidiary, Graybar Canada Limited, of which Mr. Hughes is President and Chief Executive Officer. The leases have been in effect since we acquired the predecessor of Graybar Canada Limited in 1991. The annual rent for these facilities aggregated $1,309,359 (Canadian) in 2008. Under the terms of the leases, the subsidiary is responsible for all taxes, insurance and maintenance expenses related to the use of the facilities. In addition, Graybar Canada Limited has entered into an agreement to purchase these leased facilities at fair market value as determined by mutual agreement or through an appraisal process, with the first purchase having been completed as of November 30, 2008. The remaining nine purchases are scheduled for January of 2011. T. F. Dowd and K. M. Mazzarella, acting in their capacity as directors of the Canadian subsidiary, reviewed the lease transactions and concluded that the terms are comparable to those that could have been obtained in arms-length transactions with unaffiliated third parties based on a study done of market rents of similar properties in each area and, as to the other terms, a comparison to leases entered into by the Company generally. In addition, the lease terms are reviewed at least annually by the Board of Directors of Graybar Canada Limited. The agreement to purchase the leased properties was reviewed and approved by the Executive Committee of our Board of Directors in August of 2006, in a manner consistent with our Code of Business Conduct and Ethics described below. - 4 - INFORMATION ABOUT THE BOARD OF DIRECTORS AND CORPORATE GOVERNANCE MATTERS Our business is managed with the direction of our Board of Directors. The Board generally conducts its business through meetings of the Board and its committees. The Board of Directors met five times in 2008. All incumbent directors attended more than 75% of the total number of meetings of the Board and all Board committees of which they were members. A meeting of the Board of Directors is typically scheduled in conjunction with the annual meeting of shareholders, and it is expected that all directors will attend the annual meeting absent a schedule conflict or other valid reason. All of the persons who were then directors attended the 2008 Annual Meeting. Our Code of Business Conduct and Ethics requires any Vice President or other officer who is not a member of the Board to obtain the approval of the President prior to engaging in any conduct that might result in or be perceived to result in a conflict between the personal interest of the Vice President or other officer and our best interest. The President and any member of the Board must obtain the approval of a majority of the disinterested directors before engaging in any such conduct. Board Committees The Board of Directors has designated an Executive Committee consisting of Ms. Mazzarella and Messrs. DAlessandro, DeSousa, Geekie, Giglio, Offenbacher and Reynolds. Except as otherwise provided by law and the Companys Certificate of Incorporation, the Executive Committee has all the authority of the Board and all Board Committees. The Company has an Audit Committee, which met eight times in 2008. Ms. Mazzarella and Messrs. Gurganous, Hughes, Lyons, Nowak and Sparks are the current members of the Audit Committee. The Audit Committee is governed by a written charter approved by the Board of Directors, a current copy of which is available at www.graybar.com within the About Us page under Committee Charters, Audit Committee. The Audit Committee and the Board of Directors review and assess the adequacy of the charter at least annually and it was last revised in December 2007. None of the members of the Audit Committee is independent because none of the directors is independent. See Directors-Nominees for Election as Directors. None of the members of the Audit Committee is an audit committee financial expert as that term is defined in the rules promulgated by the Securities and Exchange Commission (SEC). See Audit Committee Report. The Company has chosen not to appoint an outside financial expert to the Audit Committee because it is inconsistent with our employee ownership structure to appoint non-employees to the Board of Directors. The Board of Directors has also appointed an advisory Compensation Committee, which met seven times in 2008. Ms. Mazzarella, Ms. B. L. Propst, Vice President-Human Resources, and Messrs. DAlessandro, DeSousa, Giglio and Offenbacher currently serve on the Compensation Committee that reviews the Companys compensation policy and makes recommendations to the Chief Executive Officer and the Board of Directors with respect to changes to the Companys compensation plans. The Compensation Committee also recommends salary adjustments to the Board of Directors for the Chief Executive Officer after considering data received from our outside compensation consultant (Towers Perrin) and other factors as described under Compensation Discussion and Analysis - Executive Compensation Process. Towers Perrin was engaged by the Human Resources  Compensation Department to perform an executive compensation analysis for the named executive officers and other senior management personnel that includes job matching and benchmarking of total compensation against the consultants database for all industries and the peer companies described below. See Executive Compensation Process. The Compensation Committee is governed by a written charter, a current copy of which is available at www.graybar.com within the About Us page under Committee Charters, Compensation Committee. See Compensation Committee Report. The Company has no nominating committee. The Board of Directors has determined that it is appropriate for the entire Board to participate in the consideration of director nominees who, for the most part, historically have been long-time employees of the Company, or one of its subsidiaries, with a broad range of management experience within the Company. When identifying a nominee to fill a vacancy or new position on the Board, the directors consider the recommendation of our Chief Executive Officer, the background and reputation of the candidate in terms of character, personal and professional integrity, his or her business experience, including positions held as an employee of the Company or one of its subsidiaries, - 5 - and how the person would complement the other directors in terms of expertise and experience. The Board of Directors does not have a policy with regard to consideration of potential candidates recommended for consideration by holders of Common Stock and owners of Voting Trust Interests. The Board of Directors believes that the procedure used traditionally, which generally has been for the Board to select employees who have been promoted throughout their careers until they reach a relatively senior management position either in the field or at Corporate headquarters, has served the Company and its employee-shareholders well. Compensation Committee Interlocks and Insider Participation At December 31, 2008, all members of the Compensation Committee were officers and employees of the Company. All members, except Ms. Propst, were also directors of the Company. Director Compensation Directors are paid a meeting fee of $300 for each regular Board meeting attended. AUDIT COMMITTEE REPORT We constitute the Audit Committee of the Board of Directors of the Company. We oversee the Companys financial reporting process on behalf of the Board of Directors. Other members of management have the primary responsibility for the financial statements and the reporting process, including the systems of internal control over financial reporting. In fulfilling our oversight responsibilities, we reviewed the audited financial statements with these members of management, including a discussion of the quality, not just the acceptability, of the accounting principles used, the reasonableness of the significant judgments made and the clarity of the disclosures contained in the financial statements. We reviewed with the independent auditors, Ernst & Young LLP, who are responsible for expressing an opinion on the conformity of the Companys audited financial statements with generally accepted accounting principles, their judgments as to the quality, not just the acceptability, of the Companys accounting principles and such other matters as are required to be discussed with the Committee by Statement on Auditing Standards No. 61, Communications with Audit Committee, as amended, (AICPA, Professional Standards, Vol. 1, AU Section 380), and as adopted by the Public Company Accounting Oversight Board in Rule 3200T. We received the written disclosures and the letter from Ernst & Young LLP, the independent accountants, required by the applicable requirements of the Public Accounting Oversight Board regarding the independent accountants communications with the audit committee regarding independence, and have discussed with Ernst & Young LLP, the independent accountant, the independent accountants independence. We discussed with the Companys internal and independent auditors the overall scope and plans for their respective audits. We met with the internal and independent auditors to discuss the results of their examinations, their evaluations of the Companys internal controls and the overall quality of the Companys financial reporting. In reliance on the reviews and discussions referred to above, we recommended to the Board of Directors that the audited financial statements be included in the Companys Annual Report on Form 10-K for the year ended December 31, 2008 for filing with the SEC. The Board approved such inclusion. Submitted by: T. S. Gurganous, Chair F. H. Hughes R. C. Lyons K. M. Mazzarella R. L. Nowak K. B. Sparks Members of the Audit Committee - 6 - COMPENSATION DISCUSSION AND ANALYSIS Named Executive Officers The names and titles of our named executive officers for SEC compensation reporting purposes for the fiscal year ended December 31, 2008 are: Name Title R. A. Reynolds, Jr. Chairman, President and Chief Executive Officer D. B. DAlessandro Senior Vice President and Chief Financial Officer D. E. DeSousa Senior Vice President-U.S. Business L. R. Giglio Senior Vice President-Operations R. D. Offenbacher Senior Vice President-Sales and Marketing, Electrical Compensation Philosophy and Principles Our compensation philosophy is to reward achievement of specific, annual financial goals, to be internally equitable among our executives and all other employees, and to foster long-term employment relationships with key personnel. The principles that underlie our compensation elements for employees also apply to the compensation of the named executive officers. We do not grant stock options or other equity-based compensation because we feel that equity-based compensation is inconsistent with the philosophy behind our employee ownership structure. All shares of stock owned by the named executive officers, as is the case with all other employees, have been purchased by them under employee common stock purchase plans or have been received as a stock dividend on shares so purchased. We use the following principles in evaluating and determining compensation for the named executive officers: Total compensation is a combination of base salary, annual cash incentive, retirement and health and welfare benefits designed to attract, motivate and retain a highly qualified executive team in a manner consistent with our being an employee-owned company. A significant portion of executive compensation should be at risk, by being tied to our business performance and each individuals contribution to that performance. Executive Compensation Elements Applying this philosophy and these principles, we have established a total compensation program for the named executive officers that includes substantially the same elements that are used for all our management employees. The process for arriving at these elements is described below. The primary compensation elements for our named executive officers are as follows: Base Salary. Base salary is the fixed pay element that compensates the named executive officers for services rendered during the fiscal year. Named executive officer salaries, including that of our Chief Executive Officer, are reviewed annually and are determined based on a number of factors, including the relative level of responsibility of the position within the Company, the positions impact on profitability and the executives achievement of performance and development objectives. See Executive Compensation Process. Performance-Based Non-Equity Incentive Compensation . Our Management Incentive Plan (MIP) is a performance-based annual cash incentive award designed to motivate eligible management employees to achieve specific pre-defined annual financial goals for net profit, gross - 7 - margin and sales set for their respective business units and to reward the achievement of such goals. Those goals are based on Company-wide performance for the named executive officers and other participants whose responsibilities are at the Corporate level. The named executive officers and other corporate participants are compensated based upon Company-wide performance because their goals and actions impact operations throughout the Company. The same MIP formula is used for the named executive officers as for other management employees except for structural differences related to the applicable business unit (Corporate, District or Branch). MIP has been an integral part of our management compensation program for more than 30 years and is structured in a way that supports our philosophy that employees should share the rewards when the Company exceeds its annual financial goals and should share in the challenges by having more compensation at risk when the Company does not meet those goals. Awards payable under MIP vary based on level of responsibility. The most senior executive officers have the highest level of responsibility and, therefore, the guideline percentages for senior executive officers reflect the higher end of the range stated in the second bullet below. Their total compensation is contingent upon the achievement of the annual Company-wide financial goals.
